UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-7235



JOE LEE FULGHAM,

                                               Plaintiff - Appellant,


             versus


JASON DELK, Suffolk Virginia Circuit Court
Judge; VIRGINIA STATE POLICE SEXUAL OFFENDER
REGISTER, Virginia State Police Department,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-05-414)


Submitted:    November 17, 2005           Decided:     November 29, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joe Lee Fulgham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Joe   Lee   Fulgham   appeals     the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.             We have

reviewed the record and find no reversible error.             Accordingly, we

affirm   for   the   reasons   stated   by   the    district    court.     See

Fulgham v. Delk, No. CA-05-414 (E.D. Va. July 20, 2005).                    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                  - 2 -